Citation Nr: 0601187	
Decision Date: 01/17/06    Archive Date: 01/31/06	

DOCKET NO.  02-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated at 
40 percent.   

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, currently evaluated at 
10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1960 to January 1964 and from March 1964 to January 1980, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The cervical spine degenerative disc disease is not shown 
to be productive of pronounced intervertebral disc syndrome, 
or a vertebral fracture with abnormal mobility requiring a 
neck brace (jury mast).  

3.  As of September 23, 2002, the veteran's cervical spine 
degenerative disc disease was not shown to have produced 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, or severe limitation of 
cervical spine motion with moderate neurological 
manifestations.  

4.  As of September 26, 2002, the veteran's cervical spine 
degenerative disc disease was not productive of ankylosis of 
the cervical spine or incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

5.  Traumatic arthritis of the right ankle is not shown to be 
productive of marked limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 40 percent for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71(a), Diagnostic 
Codes 5293 & 5243 (2001-2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71(a), Diagnostic Code 5271 
(2001-2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This notification obligation was 
accomplished by way of letters from the RO to the veteran 
dated in August and December 2001.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  This would appear to satisfy the notification 
requirements of the VCAA.  The Board also notes that the 
veteran and his representative have not argued that any 
possible error or deficiency in the VCAA notice has 
prejudiced him in the adjudication of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The Board 
observes that the veteran's service medical records were 
previously obtained and are associated with the claims file, 
as are VA medical records identified by the veteran.  The 
veteran has been afforded VA examinations in order to assess 
the severity of his service-connected cervical spine and 
right ankle disabilities.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claims.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and that the case is ready 
for appellate review.  

The veteran essentially contends the current evaluations 
assigned for his cervical spine and right ankle disabilities 
do not accurately reflect the severity of those disabilities.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  .  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.


Cervical Spine Disability

A rating decision dated in January 1999 granted service 
connection for residuals of a fracture of a C5 osteophyte.  
That rating decision also assigned a noncompensable 
evaluation for that disability.  A rating decision dated in 
November 2001 increased the evaluation for the veteran's 
cervical spine disability from noncompensable to 40 percent 
under Diagnostic Code 5293 and recharacterized the disability 
as degenerative disc disease of the cervical spine.  That 
disability evaluation has remained in effect since that 
rating decision.  

Under the schedular criteria in effect when the veteran filed 
his claim for increased evaluation for his cervical spine 
disability, a 40 percent evaluation was for assignment for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  The next higher 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  See 38 C.F.R. § 4.71(a), 
Diagnostic Code 5293 (2001).  

Effective September 23, 2002, the schedular criteria used to 
evaluate intervertebral disc syndrome were amended, and 
effective September 26, 2003, the schedular criteria used to 
evaluate the spine were revised and amended.  The 2002 
changes to Diagnostic Code 5293 for intervertebral disc 
syndrome provided for evaluations between 10 and 60 percent 
based on the frequency and total duration of incapacitating 
episodes.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  For example, a 10 percent 
evaluation is for assignment with incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks during the past two months, and a 60 percent 
evaluation is for assignment with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  That Diagnostic Code also provides an alternative 
method for evaluating intervertebral disc syndrome by 
providing for separate evaluations for chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities in assigning whichever method results in 
the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

With respect to chronic orthopedic manifestations, under the 
rating criteria in effect in 2002, a 10 percent evaluation 
was for assignment for slight limitation of motion of the 
cervical spine, 20 percent for moderate limitation of motion 
and 30 percent for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  A 
30 percent evaluation was also for assignment for favorable 
ankylosis of the cervical spine and a 40 percent evaluation 
for unfavorable ankylosis of the cervical spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5287.  

As for neurological disabilities, evaluations are generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete.  For example, under the Diagnostic 
Codes pertaining to the upper radicular group, the middle 
radicular group, the lower radicular group and the 
musculospiral nerve, a 20 percent evaluation is for 
assignment for mild incomplete paralysis; a 30 and 40 percent 
evaluation for moderate incomplete paralysis of the minor and 
major extremity, respectively; and a 40 and 50 percent 
evaluation for severe incomplete paralysis of the minor and 
major extremity, respectively.  For complete paralysis, a 
60 percent evaluation is for assignment with involvement of 
the minor extremity and a 70 percent evaluation for 
involvement of the major extremity.  

The changes effective September 26, 2003, provide for a 
General Rating Formula for Diseases and Injuries of the Spine 
that assign evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by the residuals of the injury or 
disease.  Under this formula, a 30 percent evaluation is for 
assignment when forward flexion of the cervical spine is 
15 degrees or less.  A 40 percent evaluation is for 
assignment for unfavorable ankylosis of the entire cervical 
spine.  The Schedule for Rating Disabilities also provides 
that intervertebral disc syndrome may be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Under the formula 
for rating intervertebral disc syndrome, a 40 percent 
evaluation is for assignment with incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the previous 12 months, and a 60 percent 
evaluation is for assignment with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

A review of the evidence of record discloses that the veteran 
does not meet the criteria for a higher evaluation for his 
cervical spine disability under the criteria in effect when 
he filed his claim.  VA outpatient treatment records reflect 
that the veteran was seen for complaints of neck pain, but do 
not demonstrate symptomatology compatible with pronounced 
intervertebral disc syndrome.  For example, when the veteran 
was seen in November 2001 with complaints of radiating neck 
pain that did not involve the arms, the range of motion was 
described as intact with 5/5 motor tone with some right upper 
extremity weakness described as 4/5.  Sensory examination was 
intact and deep tendon reflexes were present.  The pertinent 
assessments following that examination were cervical stenosis 
C2-3, C3-4; right carpal tunnel syndrome and right ulnar 
neuropathy of unknown etiology.  

At the time of a VA examination performed in December 2002, 
physical examination disclosed the veteran had limitation of 
motion of the cervical spine, described as flexion to 45 
degrees, extension to 20 degrees, rotation to 40 degrees and 
tilt to 30 degrees.  Reflexes and muscle function of the 
upper extremities were normal.  Similarly, at the time of a 
September 2003 VA spine examination, the veteran was reported 
to have normal flexion of 50 degrees of his cervical spine, 
normal extension of 60 degrees, normal lateral bending of 45 
degrees and normal rotation of 80 degrees.  That examiner 
indicated that the veteran had a normal neurological 
examination of the cervical spine.  However, at the time of a 
VA peripheral nerves examination performed in October 2003, 
the veteran reported weakness in both hands that was more 
prominent on the right side.  On physical examination, there 
was some thinning of the muscle fibers in each hand, but the 
strength of the right hand was 4/5 when compared to the left 
hand which was described as normal.  Sensation was decreased 
in the dermatomes of C5, C6 and C7 bilaterally.  

Thus, while the Board acknowledges that the veteran has a 
severe cervical spine disability, as evidenced by the 
currently assigned 40 percent evaluation, the Board finds 
that the evidence does not demonstrate that the veteran has 
pronounced intervertebral disc syndrome.  Physical 
examination has disclosed limited, if any, neurological 
findings appropriate to the site of the cervical spine disc 
and there is no indication of any absence of upper extremity 
reflexes or significant decrease in the strength or 
musculature of the upper extremities.  Therefore, the Board 
concludes that a higher evaluation under the criteria in 
effect in 2001 is not shown to be warranted.  

As for an evaluation in excess of 40 percent based on the 
criteria in effect as of September 2002, the Board similarly 
finds that the veteran is not entitled to a higher evaluation 
under that revised criteria.  The evidence for consideration 
has not demonstrated that the veteran's cervical spine 
disability has produced any incapacitating episodes, defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  The veteran is also 
not shown to have orthopedic and neurological manifestations 
such that he would be entitled to an evaluation in excess of 
the currently assigned 40 percent evaluation.  

For example, the December 2002 VA examination, disclose the 
veteran had significant motion of his cervical spine, with 
forward flexion to 45 degrees, extension limited to 
20 degrees, rotation limited to 40 degrees and tilt to 
30 degrees.  However, reflexes and muscle function of the 
upper extremities were normal.  Similarly, while the 
September 2003 VA spine examination disclosed significant 
motion of the cervical spine, the examiner was of the opinion 
that the veteran had a normal neurological examination of the 
cervical spine, although the Board acknowledges that the 
October 2003 peripheral nerve examination noted some presence 
of the thinning of the muscle fibers of each hand, but that 
strength was only decreased to 4/5 in the right hand compared 
to the normal strength in the left hand.  While there was 
some decreased sensation associated with the veteran's 
cervical spine disability, there was no indication of any 
decreased function of the upper extremities associated with 
the veteran's service-connected cervical spine disability.  

Thus, even were the Board to find that the veteran had severe 
limitation of cervical spine motion, thereby warranting a 
30 percent evaluation under Diagnostic Code 5290, the veteran 
was not shown to have moderate incomplete paralysis of any of 
the nerves associated with his cervical spine disability.  
Therefore, a higher evaluation is not shown to be warranted 
under the criteria in effect as of September 2002.  

As for a higher evaluation under the schedular criteria in 
effect as of September 2003, the Board finds that the veteran 
does not meet the criteria for a higher evaluation.  Under 
the General Rating Formula for Diseases and Injuries of the 
Spine, an evaluation in excess of 40 percent contemplates 
unfavorable ankylosis of the entire thoracolumbar spine for a 
50 percent evaluation and unfavorable ankylosis for the 
entire spine for a 100 percent evaluation.  Thus, the veteran 
is not entitled to an evaluation in excess of 40 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The Board would also note that the current 
40 percent evaluation contemplates a finding of unfavorable 
ankylosis of the entire cervical spine, a clinical finding 
not shown to be present in the veteran's case.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

As for an evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, again the veteran is not shown to have had any 
incapacitating episodes during the course of his appeal.  He 
is also not shown to have any associated objective neurologic 
abnormalities, for example bowel or bladder impairment, that 
would warrant a separate evaluation under an appropriate 
Diagnostic Code.  Therefore, the Board's review of the 
evidence does not demonstrate that the veteran is entitled to 
an evaluation in excess of 40 percent for his cervical spine 
disability.  


Right Ankle Disability

A rating decision dated in January 1999 granted service 
connection for a fracture of the right ankle and assigned a 
noncompensable evaluation under Diagnostic Code 5271.  That 
evaluation remained in effect until a November 2001 rating 
decision increased the evaluation from noncompensable to 
10 percent and recharacterized the disability as traumatic 
arthritis of the right ankle and evaluated the disability 
under Diagnostic Code 5010.  

Under Diagnostic Code 5010, traumatic arthritis will be rated 
as degenerative arthritis under Diagnostic Code 5003, which 
in turn is based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5271.  Under Diagnostic 
Code 5271, a 10 percent evaluation is for assignment for 
moderate limitation of ankle motion and a 20 percent 
evaluation for marked limitation of ankle motion.  

A review of the evidence of record, specifically the 
September 2001 VA examination which provided the basis for 
increasing the evaluation for the veteran's right ankle 
disability from noncompensable to 10 percent, disclosed that 
motion of the ankle was 10 percent degrees of dorsiflexion 
and 30 degrees of plantar flexion.  The examiner also 
commented that there was pain on range of motion testing and 
that there would further limitation of functional ability 
during flare-ups or with increased use.  However, the 
examiner indicated that it was not feasible to attempt to 
express any of those in terms of additional limitation of 
motion as those matters could not be determined with any 
degree of medical certainty.  

Following the November 2001 rating decision which increased 
the evaluation for the veteran's right ankle disability, VA 
outpatient treatment records disclose little in the way of 
complaints or functional impairment attributable to the 
veteran's right ankle.  At the time of a VA joints 
examination performed in April 2004, the veteran had 
complaints of right ankle stiffness with pain at times 
located mainly on the medial side of the ankle.  The right 
ankle examination disclosed the veteran ambulated with a cane 
due to his ankle weakness.  Range of motion was from 
negative 5 to 35 degrees' plantar flexion with tenderness 
about the ankle medially and laterally with 1-plus swelling.  
The ankle was noted to be stable to stress.  X-rays of the 
right ankle showed degenerative joint disease with a nonunion 
of the medial malleolar fracture.  

Due to the motion remaining in the veteran's ankle, the Board 
finds that the veteran has not demonstrated marked limitation 
of ankle motion.  Normal motion of the ankle is described as 
dorsiflexion from 0 to 20 degrees and plantar flexion from 
0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  Therefore, 
given the significant motion demonstrated on examinations 
performed in September 2001 and April 2004, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
his right ankle traumatic arthritis.  

At the time of both VA examination the veteran's right ankle 
was symptomatic, yet had consider motion despite the 
symptomatology.  Simply put, the veteran has not demonstrated 
that he has marked limitation of motion of his right ankle.  
See 38 C.F.R. §§ 4.40. 4.45; Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  




Conclusion

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for assignment of an extraschedular evaluations pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease of the cervical spine is denied.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the right ankle is denied.  



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


